On Tuesday, the 2d day of January, 1894, before the supreme court of the state of Kansas, in session at the supreme court room, in the city of Topeka, the following proceeding was had, and remains of record at page 6 of Journal “V” of said court:
In re Isaac S. Pavey:
“ This cause comes on to be heard on the pleadings herein filed; and thereupon, after due consideration by the court, it is ordered that the petition for the writ of habeas corpus be granted, and that the petitioner be discharged from the custody of the sheriff of Douglas county, the court holding that, under the provision of § 644 of the civil code, the 'order of restraint therein provided for can only be granted by the district court or a judge thereof, and that the order of J. Q. A. Norton, probate judge of Douglas county, of August 26, 1893, is wholly inoperative and void, no injunction bond having been ordered or filed. It is further ordered, that the respondent herein pay the costs of this proceeding, taxed at $-, and hereof let execution issue.”